DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:  the fluid level [that] rises faster in the dip tube than outside the dip tube (claim 1); and [where] the fluid reaches the flow resistance, before the float interacts with the valve seat to interrupt the fluidic connection through the fill level valve,(claim 1) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 3 and 4 recite the phrase “can be”. That phrase is considered a mere possibility and not a positive limitation. Therefore, the use thereof renders the claim vague and indefinite. Dependent claim(s) 12-20 inherit the same infirmity and are rejected for the same reason listed above. 
Claim 1 recites the limitations "the float”, “the valve seat”, the pressure loss” and “the venting" in lines 9, 10, 10-11 and 12, respectively.  There is insufficient antecedent bases for these limitations in the claim. Dependent claims 12-20 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above. 
Claim 12 recites the limitation "the smallest through-flow cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 includes the limitation “a float” in line 1. It is not clear if Applicant is claiming another float or if this float is referring to the float of claim 1. If there is a second float, it must be shown. 
Claim 15 recites the limitation "the ring web" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the first position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitations "the direction facing away from” and “the valve seat" in line 2.  There are insufficient antecedent bases for these limitations in the claim. 
Claim 18 recites the limitations "the first position” and “the side facing away from" in lines 1-2 and 2, respectively.  There are insufficient antecedent bases for these limitations in the claim. 
Claim 19 recites the limitation "the bottom plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,991,615 (Sziaga). 
Re. claim 11: Insofar as the claim is understood, Sziaga discloses a fill level valve (24) for a pressure equalization line (30) of a fluid tank assembly, wherein the pressure equalization line is fluidically connected between a fluid tank (12) and a filling line (14) opening into the fluid tank, wherein the fill level valve comprises a connecting piece (40) which can be arranged on the fluid tank, from which a dip tube (defined by wall 56), which can be arranged in the fluid tank, and which is fluidically connected to the connecting piece, originates from the connecting piece, wherein a flow resistance formed by a constricted flow cross section (42) is provided in the dip tube, wherein the fill level valve is designed so that upon fluid reaching the dip tube, due to a pressure equalization only possible in the dip tube, upon further decanting of fluid into the fluid tank, a fluid level rises faster in the dip tube than outside the dip tube and the fluid reaches the flow resistance, before a float (66) interacts with a valve seat (64) to interrupt the fluidic connection through the fill level valve, so that the pressure loss via the fill level valve increases, upon the fluid reaching the flow resistance, to suppress or restrict the venting of the fluid tank through the fill level valve. 
Re. claim 12: Sziaga discloses wherein the flow resistance (42) has a smallest through-flow cross section which is smaller than the smallest through-flow cross section of the connecting piece and/or the smallest through-flow cross section of the dip tube (as defined by wall 56).  
Re. claim 13: Sziaga discloses wherein the flow resistance is formed by a ring web, which has a longitudinal center axis arranged in parallel with respect to a longitudinal center axis of the dip tube (see, for example, figures 2 and 3). 
Re. claim 14: Sziaga discloses wherein the float (66) is displaceably mounted on the dip tube, which is provided spaced apart from the valve seat in a first position (figure 2) to release a fluidic connection through a valve seat (64) and interacts with the valve seat, to abut against the valve seat, in a second position (figure 3) to interrupt the fluidic connection through the valve seat.  
Re. claim 16: Sziaga discloses wherein the float (66) is arranged in the first position in a guide cage fastened on the dip tube or formed by the dip tube (as defined by 56), via which the connecting piece has a fluidic connection to a fluid tank interior (28) of the fluid tank (12) after the dip tube is arranged in the fluid tank.  
Re. claim 17: Sziaga discloses wherein the float (66) comprises a cavity (76), which is open in the direction facing away from the valve seat (64), on its side facing away from the valve seat.  
Re. claim 18: Sziaga discloses wherein the float (66) supports itself in the first position on a bottom plate (50), which is arranged on the dip tube (as defined by 56) on the side facing away from the connecting piece (40).
Re. claim 20: Sziaga discloses a fluid tank assembly having a fluid tank (12), a filling line (14) opening into the fluid tank at an orifice point, and a pressure equalization line (30), which is fluidically connected to the fluid tank spaced apart from the orifice point, and opens into the filling line, wherein the pressure equalization line is connected via a fill level valve (24) as claimed in claim 11, to the fluid tank, which comprises a connecting piece (40) arranged on the fluid tank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sziaga in view of U.S. Patent Application Publication No. 2010/0005614 (Pifer; provided to the Office by Applicant in an IDS). 
Re. claim 15: Sziaga discloses a fill level valve (24) for a pressure equalization line (30) of a fluid tank assembly, wherein the pressure equalization line is fluidically connected between a fluid tank (12) and a filling line (14) opening into the fluid tank, wherein the fill level valve comprises a connecting piece (40) which can be arranged on the fluid tank, from which a dip tube (defined by wall 56), which can be arranged in the fluid tank, and which is fluidically connected to the connecting piece, originates from the connecting piece, wherein a flow resistance formed by a constricted flow cross section (42) is provided in the dip tube, wherein the fill level valve is designed so that upon fluid reaching the dip tube, due to a pressure equalization only possible in the dip tube, upon further decanting of fluid into the fluid tank, a fluid level rises faster in the dip tube than outside the dip tube and the fluid reaches the flow resistance, before a float (66) interacts with a valve seat (64) to interrupt the fluidic connection through the fill level valve, so that the pressure loss via the fill level valve increases, upon the fluid reaching the flow resistance, to suppress or restrict the venting of the fluid tank through the fill level valve. However, Sziaga does not particularly disclose wherein the valve seat, viewed in longitudinal section, is formed by an axial web, which originates from the ring web and which protrudes in the axial direction into the dip tube and is arranged spaced apart from an inner circumference of the dip tube. 
Pifer teaches wherein the valve seat, viewed in longitudinal section, is formed by an axial web (at 26), which originates from a ring web and which protrudes in the axial direction into the dip tube (20) and is arranged spaced apart from an inner circumference of the dip tube (figure 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve seat disclosed by Sziaga to include the axial web of Pifer. One of ordinary skill in the art would have been motivated to make this modification because this would enable Sziaga’s valve to space Sziaga’s valve from the upper surface of the valve chamber. 
Re. claim 19: Sziaga discloses a fill level valve (24) for a pressure equalization line (30) of a fluid tank assembly, wherein the pressure equalization line is fluidically connected between a fluid tank (12) and a filling line (14) opening into the fluid tank, wherein the fill level valve comprises a connecting piece (40) which can be arranged on the fluid tank, from which a dip tube (defined by wall 56), which can be arranged in the fluid tank, and which is fluidically connected to the connecting piece, originates from the connecting piece, wherein a flow resistance formed by a constricted flow cross section (42) is provided in the dip tube, wherein the fill level valve is designed so that upon fluid reaching the dip tube, due to a pressure equalization only possible in the dip tube, upon further decanting of fluid into the fluid tank, a fluid level rises faster in the dip tube than outside the dip tube and the fluid reaches the flow resistance, before a float (66) interacts with a valve seat (64) to interrupt the fluidic connection through the fill level valve, so that the pressure loss via the fill level valve increases, upon the fluid reaching the flow resistance, to suppress or restrict the venting of the fluid tank through the fill level valve. However, Sziaga does not particularly disclose wherein a recess extending through the bottom plate forms the flow resistance.  
Pifer teaches a recess extending through the bottom plate forms the flow resistance. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom plate disclosed by Sziaga to include the flow resistance of Pifer. One of ordinary skill in the art would have been motivated to make this modification because this would enable Sziaga’s valve to be controlled from the bottom of the valve. Moreover, such a location would enable the flow rate to be changed by merely changing Sziaga’s bottom wall with a bottom wall having different sized flow resistors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 950,533 (Hilliard), which discloses a valve. 
2.) U.S. Patent No. 6,755,206 (Nishi et al.), which discloses a fuel cutoff valve. 
3.) U.S. Patent No. 7,418,975 (Nojiri et al.), which discloses a fuel cutoff valve. 
4.) U.S. Patent No. 7,527,064 (Kito et al.), which discloses a fuel cutoff valve. 
5.) U.S. Patent No. 7,886,759 (Miyoshi et al.), which discloses a fuel cutoff valve. 
6.) U.S. Patent No. 7,900,648 (Rouxel et al.), which discloses a vent valve. 
7.) U.S. Patent No. 10,738,909 (Nakaya et al.), which discloses a fuel tank valve. 
8.) U.S. Patent Application Publication No. 2006/0213555 (Miura et al.), which discloses a fuel cut off valve. 
9.) U.S. Patent Application Publication No. 2011/0186149 (Tagami et al.), which discloses a control valve device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753